Case 1:18-cr-00143-MAC-KFG Document 300 Filed 05/01/19 Page 1 of 1 PageID #: 1309




   UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                         §
                                                   §
  versus                                           §           CASE NO. 1:18-CR-143
                                                   §
  GERALDINE WELDON JOSEPH (3)                      §

                                               ORDER

           The Motion for Continuance filed on behalf of Defendant Geraldine Weldon Joseph (#297)

  is GRANTED. The court, having considered the factors set forth in 18 U.S.C. § 3161, finds as

  follows:

           1.     The Government has no objection to a continuance as to Joseph.

           2.     Having considered the factors listed in 18 U.S.C. § 3161(h)(7)(B), the court finds
                  that the ends of justice served by granting Defendant’s request outweigh the best
                  interests of the public and the Defendant in a speedy trial.

           3.     This continuance is required to assure the necessary time for counsel to prepare
                  effectively for trial, taking into account the exercise of due diligence.

           4.     The failure to grant a continuance in the proceeding would be likely to make a
                  continuation of this proceeding impossible and would result in a miscarriage of
                  justice.

           5.     The period of delay due to the motion for continuance is the period from the date
                  of the motion through the date of the new trial setting, and this is excludable time
                  under the Speedy Trial Act.

           The Motion for Continuance is GRANTED, and this case is reset for Pretrial Conference

  and Trial on July 23, 2019, at 9:00 a.m. This continuance applies only to Defendant Geraldine

  Weldon Joseph (1). Defendant Patrick Wayne Bronnon (1) is set for final Pretrial Conference and
            .
  trial on May 20, 2019,
            SIGNED       at 9:00 a.m.
                     at Beaumont,  Texas, this 7th day of September, 2004.
             SIGNED at Beaumont, Texas, this 1st day of May, 2019.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE
